Citation Nr: 0016263	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acne vulgaris.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for periodontal disease 
for compensation purposes.

6.  Entitlement to an initial compensable evaluation for 
temporomandibular joint syndrome (TMJ) prior to October 8, 
1998, and an evaluation in excess of 10 percent effective 
October 8, 1998.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran retired in April 1993, 
after more than 20 years of active service.

The veteran's claims for service connection for acne 
vulgaris, a right knee disorder and a left ankle disorder are 
discussed in the remand portion of the decision below.  
Likewise, the veteran's claim for service connection for 
periodontal disease for treatment purposes is discussed in 
the remand portion of the decision below.

Finally, the veteran did not appear for an April 1996 hearing 
before an RO hearing officer.  In May 2000, the veteran 
informed the Board that he did not wish to appear for a 
hearing.  The claims have since been referred to the Board 
for appellate review.








FINDINGS OF FACT

1.  The record contains medical evidence relating continuity 
of symptomatology of a skin disorder to the veteran's in-
service treatment for skin problems.

2.  The record contains medical evidence relating a diagnosis 
of right knee strain substantially contemporaneous with the 
veteran's claim. 

3.  The record contains medical evidence relating a current 
left ankle disorder to the veteran's service.

4.  The veteran has been diagnosed with tinnitus that began 
during his service.

5.  The veteran has been diagnosed with periodontal disease.

6.  Neither limitation of range of motion of lateral 
excursion or loss of inter-incisal range of motion was noted 
prior to October 8, 1998.

7.  An October 8, 1998 VA dental examination noted that the 
veteran had 36 millimeters of inter-incisal range of motion.

8.  The veteran has virtually full range of motion of the 
cervical spine with complaints of pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for acne 
vulgaris is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a right 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for a left 
ankle disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

5.  Service connection for periodontal disease for 
compensation purposes is precluded by regulation.  38 C.F.R. 
§ 3.381 (1999), (formerly 38 C.F.R. § 4.149 (1998)).

6.  The criteria for an initial compensable disability 
evaluation for TMJ prior to October 8, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.31, 4.150, Diagnostic Code 9905 (1999).

7.  The criteria for an evaluation in excess of 10 percent 
for TMJ as of October 8, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.31, 4.150, Diagnostic Code 9905 (1999).

8.  The criteria for initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5003-
5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  The veteran has asserted 
that service connection is warranted for acne vulgaris, a 
right knee disorder, a left ankle disorder, tinnitus and 
periodontal disease, as each had their origins during 
service.  For the following reasons, the Board finds that the 
veteran's claims for service connection for acne vulgaris, a 
right knee disorder and a left ankle disorder are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that these claims are 
plausible, but that further information is needed before the 
Board can make an informed decision.  The Board also finds 
that the evidence supports the veteran's claim for service 
connection for tinnitus, but that governing regulations 
preclude service connection for compensation purposes for 
periodontal disease.

A.  Acne Vulgaris

The veteran's service medical records are replete with 
treatment records pertaining to acne vulgaris spanning 
several years, including a January 1988 entry.  A March 1992 
periodic examination did not note the presence of acne 
vulgaris, however.  The veteran waived a retirement 
examination.

In October 1993, the veteran was provided a VA examination.  
The veteran related that he had skin eruptions that would 
appear intermittently, but none were seen at the time of the 
examination.  Chronic recurrent dermatosis was diagnosed.  In 
his January 1994 notice of disagreement, the veteran stated 
that he was receiving treatment for this problem from Scott 
Air Force Base, which controlled the disorder.

In light of the above, the Board finds that this claim is 
well grounded.  The veteran had numerous treatments during 
service, and the disorder facially appears to have continued 
to date.  The examiner who conducted the October 1993 
examination diagnosed the veteran with a skin disorder, which 
now appears to be in remission.  However, it is by no means 
clear whether the veteran currently has an ongoing diagnosis, 
and the claims file does not reflect that the RO has 
attempted to obtain the veteran's treatment records 
pertaining to this disorder from Scott Air Force Base.  As 
such, further information is required, and this issue is 
further discussed in the remand portion of this decision 
below.





B.  Right Knee Disorder

Service medical records contain numerous entries of 
complaints about right knee pain.  A 1975 entry noted right 
knee pain, and a 1979 entry noted right knee strain as a 
result of a fall on ice.  A May 1992 entry also noted right 
knee strain.  The October 1993 VA examination report does not 
reflect that the examiner considered this disability, but it 
did reflect that the veteran had arthritis of the left knee.  
In his September 1995 substantive appeal, the veteran 
complained that he continued to have right knee pain.

As the veteran appears to have presented some semblance of 
continuity of symptomatology of a right knee disability, and 
as he had a diagnosis of right knee strain in May 1992, 
substantially contemporaneous with his May 1993 claim, the 
Board finds that this claim is well grounded, but that 
further information is required before an informed decision 
can be made.

C.  Left Ankle Disorder

Service medical records reflect that the veteran had 
complaints of persistent left ankle pain in July 1992.  
"Overuse syndrome" was diagnosed.  In February 1993, 
shortly before his retirement, the veteran had complaints of 
left ankle soreness that he reported had existed for the 
previous nine months.  A clinician believed that this was the 
result of stress.  At the time of his October 1993 VA 
examination, the veteran related that his left ankle felt 
"tighter" than his right, and the examiner diagnosed the 
veteran with residuals from a left ankle sprain with 
discomfort on walking.

In light of the above, the Board finds that this claim is 
also well grounded.  However, as it is not clear whether the 
veteran has a left ankle disorder that can be characterized 
as chronic, further information is required, and this issue 
is also discussed in the remand portion of this decision 
below.



D.  Tinnitus

By way of background, the veteran has been granted service 
connection for residuals of a right ear stapedectomy with 
bilateral hearing loss.  In conjunction with this claim, the 
veteran was provided a VA audiological examination in October 
1993.  He reported that tinnitus began in 1974.  The RO 
provided the veteran another audiological examination in 
October 1998.  The veteran again reported tinnitus.  The 
examiner diagnosed the veteran with bilateral neurosensory 
hearing loss with intermittent tinnitus dating to the 1970s.

In light of the above, the Board finds that the medical 
evidence supports the veteran's claim for service connection 
for tinnitus.  In this respect, the examiner who conducted 
the October 1998 audiological examination found that based 
upon examination and history, the veteran's tinnitus began 
during the veteran's service.  There is no contrary medical 
evidence.  Thus, the Board finds that service connection is 
warranted for tinnitus.

E. Periodontal Disease

The veteran's service medical records contain numerous 
entries reflecting ongoing treatment for periodontal disease 
throughout his career.  A March 1993 entry also noted the 
presence of gingivitis, a periodontal disease.  Periodontal 
disease was again noted at the time of October 1993 and 
October 1998 VA dental examinations.

Periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  38 C.F.R. § 3.381 (effective 
June 8, 1999); 38 C.F.R. § 4.149 (effective prior to June 8, 
1999).

The United States Court of Appeals for Veterans Claims 
(Court) has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

As regulatory authority precludes service connection for 
compensation purposes, the Board must deny service connection 
on this basis.  However, the implicit issue as to service 
connection for treatment purposes is discussed in the remand 
following the decision below.

II.  Evaluations

The Board finds that the veteran's claims for initial higher 
evaluations for TMJ and for degenerative joint disease of the 
cervical spine are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board can reasonably find that a challenge to an initial 
disability evaluation is likewise well grounded.  The Board 
is also satisfied that all relevant facts have been properly 
developed with regard to these claims, and that the VA has 
fulfilled its duty to assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

A.  Temporomandibular Joint Syndrome

The veteran was granted service connection for TMJ in the 
September 1994 rating decision on appeal.  The veteran was 
diagnosed with TMJ at the time of his initial, October 1993 
VA dental examination.  Temporomandibular articulation range 
of motion was not measured, as it appears that the emphasis 
of the examination was an evaluation of periodontal disease.

At the time of his October 1998 VA dental examination, the 
inter-incisal range of motion was limited to 36 millimeters.  
Arthralgia (pain) was also noted.  During the course of this 
claim the VA's regulations governing evaluations of dental 
disabilities were changed.  See 59 Fed. Reg. 2530 (1994).  
However, since the regulatory change does not have any 
substantive effect, a remand to the RO on this point is not 
warranted.

Diagnostic Code 9905 evaluates limitation of motion of the 
temporomandibular joint.  When range of lateral excursion is 
from 0 to 4 millimeters, a 10 percent evaluation is 
warranted.  When inter-incisal range of motion is from 31 to 
40 millimeters, a 10 percent evaluation is warranted, while a 
20 percent evaluation is warranted when range of motion is 
limited to 21 to 30 millimeters.  Higher evaluations are 
warranted when range of motion is further limited.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1999).  

The RO initially rated this disability as noncompensably 
disabling from May 1, 1993, the day following the veteran's 
retirement from active service.  In a December 1998 rating 
decision, the RO evaluated this disability as 10 percent 
disabling effective October 8, 1998, the day of the second VA 
dental examination.  The RO staged the evaluations assigned 
to this disability.

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
evaluation for TMJ prior to October 8, 1998, and against the 
assignment of an evaluation in excess of 10 percent as of 
that date.  In this regard, there is no medical evidence in 
the claims file that would reflect that the veteran's TMJ was 
manifested by any limitation of range of motion of lateral 
excursion or by loss of inter-incisal range of motion prior 
to October 8, 1998, as the initial VA dental examination did 
not provide this information.  As such, there is no basis 
upon which to grant a compensable evaluation prior to that 
date.

In addition, the October 8, 1998 VA dental examination noted 
that the veteran's inter-incisal range of motion was 36 
millimeters, which comports with the current 10 percent 
evaluation.  The veteran's inter-incisal range of motion 
would have to be limited to 21 to 30 millimeters to obtain a 
20 percent evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against this claim.

B.  Cervical Spine

The veteran's range of motion of the cervical spine was 40 
degrees of forward flexion, 45 degrees of backward extension, 
35 degrees of right flexion and 40 degrees of left flexion at 
the time of his October 1993 VA examination.  The veteran 
reported mild stiffness and achiness in the morning.  X-rays 
showed cervical spondylosis, mostly involving the C5-6 and 
C6-7 vertebrae.

Range of motion of the veteran's cervical spine was 28 
degrees of forward flexion and 18 degrees of backward 
extension at the time of his October 1998 VA examination.  
The veteran continued with his complaints of pain.  Some 
tenderness was noted, but there was no spasm.  X-rays again 
showed mild degenerative changes.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  In DeLuca 
v. Brown, the Court held that functional loss due to pain 
must also be considered in evaluating a service-connected 
orthopedic disorder in which the criteria is limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the veteran's back disability under 
Diagnostic Code 5003, which provides that degenerative 
arthritis is to be evaluated based upon limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is to be assigned for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Diagnostic Code 5290 evaluates loss of range of motion of the 
cervical spine.  A 10 percent evaluation is warranted for 
slight loss of range of motion, while a 20 percent evaluation 
is warranted for moderate loss of range of motion.  The 
highest evaluation available under this diagnostic code is 30 
percent, which is warranted for severe loss of range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

The Board initially finds that the veteran's cervical spine 
symptomatology has not appreciably varied during the course 
of this claim, and thus a staged rating is not warranted.  In 
light of the above, the Board finds that the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.  
Towards this end, the veteran's range of motion is virtually 
full.  As such, the Board must find that the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent.  In doing so, the Board has considered the above-
cited holding in DeLuca.  However, the current 10 percent 
evaluation has in fact encompassed functional loss of use due 
to complaints of pain as equivalent to slight loss of range 
of motion.

The Board has also considered the potential applicability of 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  As there is no evidence of disc involvement, the 
Board finds that an evaluation under this code is not 
warranted.

C.  Extraschedular

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either disability at 
issue has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The veteran's claim for service connection for acne vulgaris 
is well grounded.

The veteran's claim for service connection for a right knee 
disorder is well grounded.

The veteran's claim for service connection for a left ankle 
disorder is well grounded.

Service connection for tinnitus is granted.

Service connection for periodontal disease, for compensation 
purposes, is denied.

Entitlement to an initial compensable evaluation for 
temporomandibular joint syndrome prior to October 8, 1998 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
temporomandibular joint syndrome effective October 8, 1998 is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine is 
denied.


REMAND

As noted above, the veteran has stated that he has received 
dermatological treatment after service from Scott Air Force 
Base.  The Board finds that these records may be useful in 
this claim.

In addition, the Board finds that additional examinations of 
the veteran's skin, right knee and left ankle may be useful 
in adjudicating his claims for service connection.  Finally, 
the Board finds that the RO should adjudicate whether the 
veteran is entitled to dental care for his periodontal 
disease under 38 C.F.R. §§ 3.381 and 17.161.

These claims are thus REMANDED to the RO for the following:

1.  The RO is requested to obtain all 
dermatological records pertaining to the 
veteran dated after April 1993 from Scott 
Air Force Base.

2.  Thereafter, the RO is requested to 
afford the veteran VA dermatological and 
orthopedic examinations to determine the 
nature, severity and etiology of any 
dermatological disability and right knee 
and left ankle disabilities which may be 
present.  The examiner(s) is/are 
requested to perform all relevant studies 
deemed necessary and to review the 
veteran's claims file.  Based upon the 
veteran's service medical records and 
current findings, the VA examiner(s) 
is/are requested to provide an opinion as 
to whether the veteran currently has a 
chronic dermatological disorder, right 
knee disorder and left ankle disorder 
that can be reasonably related to 
service.  The complete rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" the claims file must be made 
available to the examiner for review.  38 
C.F.R. § 4.1.

3.  The RO is requested to adjudicate 
whether the veteran is entitled to 
treatment for periodontal disease under 
38 C.F.R. §§ 3.381 and 17.161.  

4.  The RO should then readjudicate the 
veteran's claim for service connection on 
the basis of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claims, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



